11/30/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0150


                                         DA 21-0150


 STATE 6F MONTANA,
                                                                         HLED
                                                                          NOV 3 0 2021
              Petitioner and Appellee,                                  Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
       v.                                                            ORDER

 PAMELA JO POLEJEWSKI,

              Respondent and Appellant.


       Appellant Pamela Jo Polejewski has filed a "Rule 20 Petition to Reconsider Order
of November 2nd,, 2021" in the captioned matter. Counsel for Appellee State of Montana
has responded objecting to the petition and asking the Court to either sanction Appellant
or declare her a vexatious litigant.
       This Court will consider a petition for rehearing presented only upon the following
grounds:
          (i) That it overlooked some fact material to the decision;
          (ii) That it overlooked some question presented by counsel that would
       have proven decisive to the case; or
          (iii) That its decision conflicts with a statute or controlling decision not
       addressed by the supreme court.

M. R. App. P. 20(1)(a).

       This case was decided by unpublished opinion, pursuant to the Internal Operating
Rules of this Court. Unpublished opinions are per se summary actions and generally
unanimous dispositions following' the Court's consideration of an appeal. They do not
necessarily contain a detailed analysis of all the issues raised on appeal; however, that does
not mean that the Court overlooked a particular argument or issue raised by a party.
       The Court having duly considered the petition and the response,
       IT IS ORDERED that the petition for rehearing is DENIED.
      IT IS FURTHER ORDERED that Appellee's request to sanction Appellant or
declare her a vexatious litigant is DENIED.
      The Clerk is directed to provide a copy of this Order to all counsel of record.
      DATED this      oday of November, 2021.



                                                              Chief Justice




                                                                 Justices




                                              2